Instructions

         The purpose of this questionnaire is for you to provide information to the Court and to the
attorneys in this case – both the prosecutors and the defense attorneys – so that they can
determine whether you can be a fair and impartial juror in this case. You are answering these
questions under oath and you must give true, candid and complete answers to every question.
This is a criminal case, entitled United States of America versus Christopher McPartland and
Thomas J. Spota. The case is brought by the filing of an Indictment, which is an accusation only.
It is not evidence of any wrongdoing. In this case, the Indictment generally charges that the
defendants, who were officials in the Suffolk County District Attorney’s Office during the
relevant time period, engaged in acts of obstruction of justice and witness tampering, and were
involved in a crime after-the-fact, in connection with federal investigations into whether the
Chief of Department of the Suffolk County Police Department, James Burke, and other police
officers, had violated the civil rights of a defendant in a state criminal case. Each defendant in
this case has pleaded not guilty, and is presumed innocent of the charges. That presumption of
innocence remains with them throughout the trial, until such time, if ever, you unanimously
determine that the government has proven their guilt beyond a reasonable doubt.




NY: 1198056-1
